Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species: claim 6 in the reply filed on February 07, 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner failed to provide reasons for the species restriction.  This is not found persuasive because the Examiner did provide reasons and directs Applicant to again review the restriction requirement of March 08, 2021.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
substantially all” in claim 18 is a relative term which renders the claim indefinite. The term “substantially all” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Substantially all will be examined as within 20 percent of all.
Regarding Claim 19, the instant claim is indefinite.  The instant claim has limitations wherein the syngas produced by claim 1 produces more hydrogen than an identical process utilizing a feedstock such as VGO or lower content of SOx, NOx than one utilizing VGO however claim 1 utilizes VGO.
Claim 19 recites the limitation "produces a lower content of SOx, NOx or CO2" in line 3.  There is insufficient antecedent basis for this limitation in the claim as claim 1 does not contain this limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2013/0167430) hereafter Harris and further in view of Boissonnet et al. (US 2015/0275112) hereafter Boissonnet, Wang et al. (NPL, Energy and Fuels, V30, pp 968-974, 2016) hereafter Wang, Mason (US 2013/0264831) and Park et al. (US 2015/0052634) hereafter Park.
	Considering Claims 1, 4, 5, 9 and 20, Harris discloses a process for converting a co-feed of solid biomass and a non-solid hydrocarbon such a vacuum gas oil at a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the flowrate of the lift gas would need to be such that it would permit the residence time as required by Harris making the lift gas flowrate a result effective variable dependent at least on the size of the reactor.
	Harris is silent on the molecular structure and boiling range of the VGO as well as the C:H:O range of the biomass, the heating ramp rate and the product being syngas comprising CO and hydrogen.
Boissonnet discloses a process for producing end products via Fischer-Tropsch synthesis wherein the process includes gasifying a co-feed comprising biomass and a liquid hydrocarbon such as vacuum gas oil to produce a syngas for the Fischer-Tropsch process and wherein the biomass may first be subjected to torrefaction before combining with the liquid hydrocarbon  [0002], [0009]-[0016] and [0048]-[0049] with the biomass feed being conveyed into the entrained gasifier utilizing nitrogen as the conveying fluid [0081] and [0082].  The ordinary skilled artisan is aware that syngas comprises both hydrogen and carbon monoxide.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the process of Harris would produce products comprising 
	Wang discloses a study of the composition of straight-run vacuum gas oil wherein the oil contains C10 to C50 hydrocarbons and has a boiling point of about 350°C with higher fractions boiling at 350° to higher than 530°C (Introduction and Experimental) both of which fall within the instantly claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the VGO of Harris would possess the hydrocarbon range and boiling point as disclosed by Wang.
	Mason generally teaches that gasification operating parameters such as temperature ramp rate can be adjusted to achieve the desire products [0029] making the heating rate a result effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the most advantageous temperature ramp rate, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the most advantageous temperature ramp rate by the reasoned explanation that the most efficient and yield of products can be realized.
Park generally discloses that the efficiency and yield of thermochemical processes for the production of biofuels depends upon the ratio of C:H:O [0061] making this ratio a result effective variable.
nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the most advantageous ratio between hydrogen, carbon and oxygen by the reasoned explanation that the most efficient and yield of products can be realized.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 2, 10 and 11, the significance of Harris, Boissonnet, Wang and Park as applied to Claim 1 is explained above.
Harris discloses that the weight ratio of solid biomass material to hydrocarbon co-feed may vary widely with the ratio of hydrocarbon feed to biomass feed ranging to more than 50:50 to more than about 90:10 [0089]-[0090] thereby encompassing the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 3, the significance of Harris, Boissonnet, Wang and Park as applied to Claim 1 is explained above.

In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 6, the significance of Harris, Boissonnet, Wang and Park as applied to Claim 1 is explained above.
Harris discloses the use of a lift gas however does not disclose the use of nitrogen.
Boissonnet discloses the use of nitrogen to introduce the solid biomass to the reactor [0081].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the nitrogen of Boissonnet as the lift gas in the process of Harris and the lift gas of Boissonnet does not participate in the reaction and therefore is inert to the process at hand.
Considering Claims 12-16, the significance of Harris, Boissonnet, Wang and Park as applied to Claim 1 is explained above.
Harris discloses that the term “biomass” is meant to include matter of biological origin [0023] which encompasses everything in the instant claims.  Harris gives further examples of the meaning of “biological” origin such as cellulose, agricultural wastes such as corn stover, soybean stover, corn cobs, rice straw, rice hulls, oat hulls, corn 
Considering Claim 18, the significance of Harris, Boissonnet, Wang and Park as applied to Claim 1 is explained above.
Harris discloses that the process is oxygen-free [0031] and [0060] using external heat [0074] and [0099].
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2013/0167430) hereafter Harris in view of Boissonnet et al. (US 2015/0275112) hereafter Boissonnet, Wang et al. (NPL, Energy and Fuels, V30, pp 968-974, 2016) hereafter Wang, Mason (US 2013/0264831) and Park et al. (US 2015/0052634) hereafter Park as applied to Claim 1 and further in view of Skoulou et al. (NPL, J Anal Appl Pyrolysis, V97, pp 198-204, 2012) hereafter Skoulou.
	Considering claim 19, the significance of Harris, Boissonnet, Wang, Mason, and Park as applied to Claim 1 is explained above.
	Harris does not disclose the relative amount of hydrogen produced.
	Skoulou discloses a process for producing an enriched hydrogen stream from co-pyrolysis of crude glycerol and biomass which maximized hydrogen production (Abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the glycerol of Skoulou in the process of Harris to maximize hydrogen production.
Conclusion
	Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732